It appearing upon the record that the circuit court, among other reasons, reversed the judgment of the common pleas on the ground that the judgment was against the manifest weight of the evidence, said judgment of reversal is, therefore, affirmed under Rule XIX of this court. And it further appearing that the circuit court entered a final judgment in said cause, such final judgment of said circuit court is reversed, set aside and held for naught, for error of the court in entering the same, it appearing that there is a substantial conflict of evidence in this record. And said cause is remanded, to the court of common pleas for a new trial and further proceedings according to law.
Spear, Johnson, Donai-iue and O’Hara, JJ., concur.